DISSENTING OPINION.
By Waldo, J.
At common law a tender was the production and manuel offer of the money. (Bakeman v. Pooler, 15 Wend., 638.) But a refusal to receive the money dispensed with its actual production. (Ball v. Stanly, 5 Yerg., 200; Hazard, v. Loring, 10 Cushing, 269.) The refusal to receive is grounded on the assumption that the money is at hand ready to be produced. Therefore, he who pleads a tender, and proves a waiver of the actual production of the money, must yet show that the money was at hand ready to be pro-, duced. However, a less strict rule is laid down in Holmes v. Hohnes, 9 N. Y., 525.
But our statute steps in and says that an offer in writing to pay money is equivalent to an actual production and tender. Therefore, when, under the statute, a party proves an offer in writing, it is precisely the same in legal effect as if he had proven an actual production and offer of the money. This seems the plain reading of the statute, and the inference to be drawn from the authorities. (Bartel v. Lope, 6 Or., 327; Shugart v. Pattee, 37 Iowa, 422, 425.)
The good faith of such an offer is presumed, which includes the ability to make the offer good. If a want of good faith is averred it must be proved by the party setting it up. In Brewer v. Fleming, 51 Penn. St., 107, 112, 113, a tender was made the defendant of a sum of money called by the plaintiff $2,660, which the defendant refused to re*319eeive, but made no objection to tbe quantity. It was beld tbat tbe defendant could not afterwards allege that tbe sum was insufficient; or, if so, tbat tbe burden of proof was upon bim. Fraud would vitiate tbe tender, but this must be proved by tbe party denying tbe tender. (Nelson v. Robson, 17 Minn., 291; Hayward v. Munger, 14 Iowa, 516.)
To apply tbe language of Mr. Justice Washington, in Blight v. Oakley, Peters’ C. C., 24 — tbe respondents, having declined to accept tbe tender, cannot be heard now to say that tbe appellant could not have performed bis offer. Tbe tender destroyed tbe lien, as tbe authorities cited by tbe appellant show. See, also, Tiffany v. St. John, 65 N. Y., 314.